Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	TAJIMA, JP 3131582 B2, 05-Feb-2001, B65G 43/00 describes a rotating ball having a component transfer flange projecting outward from an upper opening, a rotating disk disposed in an inclined position in the rotating ball, and a rotating ball support mechanism rotatably supporting the rotating ball. A rotating ball driving mechanism for rotating the rotating ball, a rotating disk driving mechanism for rotating the rotating disk, and a dust removing mechanism provided in a space between the bottom wall of the rotating ball and the rotating disk. A dust hole is formed in the bottom wall of the ball, and the dust removing mechanism includes a squeegee provided on the rotation locus of the dust hole and a fluid ejection nozzle provided near the squeegee and oriented in the rotation locus. Dust that has fallen on the bottom wall of the rotating ball is collected by a squeegee and is dropped from the dust drop hole by at least the fluid ejected from the fluid ejection nozzle. Rotating disc and plate type of the article feeder.




	TAJIMA, JP 2000-72228 A, 07-Mar-2000, B65G 43/00 describes a rotating ball having a component transfer flange projecting outward from an upper opening, and an inclined posture disposed in the rotating ball. A rotating disk, a rotating ball supporting mechanism rotatably supporting the rotating ball, a rotating ball driving mechanism for rotating the rotating ball, a rotating disk driving mechanism for rotating the rotating disk, and a bottom wall of the rotating ball. A dust removing mechanism provided in a space between the rotating disc and a dust removing hole is formed in a bottom wall of the rotating ball, and the dust removing mechanism removes a squeegee provided on a rotation locus of the dust removing hole. The squeegee causes the refuse dropped on the bottom wall of the rotating ball to fall from the trash drop hole while being sequentially collected. A plurality of squeegees are provided, and at least two Are provided in a positional relationship of substantially U-shape when viewed from above, and the trash falling on the bottom wall of the rotating ball is sequentially gathered 

	CHARLES DAVID, GB 2280490 A, 01-Feb-1995, F16K 1/24 describes a rotary disk valve has a valve body provided with an annular valve seat section defining a central opening to be removably closed by a valve disk. The valve disk is supported by a drive assembly which includes a drive shaft mounted on the valve body and supporting a drive link for rotation with the shaft. The link mounts a valve disk support shaft which extends slidably through a slot in a bracket secured to the valve disk. The bracket mounts a guide cam follower pin arranged to engage a guide cam secured to the valve body. The arrangement of drive shaft, valve disk support shaft, bracket slot and guide cam and follower is such that rotation of the drive shaft through 180° in one direction first moves the valve disk from open position disposed in a plane substantially perpendicular to the plane of the central opening in the valve body to an intermediate position spaced 

	KITOU, JP H08-10722 A, 16-Jan-1996, B08B 5/02 describes he cleaning apparatus main body is provided with a plurality of processing steps, In a cleaning device for consistent processing for cleaning and drying an object to be cleaned through the processing step, a high-pressure cleaning chamber for cleaning the object to be cleaned in the main body of the cleaning device and an object-to-be-cleaned room for drying the cleaned object to be cleaned In the high-pressure cleaning chamber, an object-to-be-cleaned transfer device provided along an axial direction of a transfer line of the cleaning device main body, and a guide along the transfer line that guides an object to be transferred to be cleaned. The rail, the front stopper that is elastically urged to the locking side so as to be able to lock the loaded object to be cleaned, and the rail to be passed when the object to be cleaned is loaded, and the object to be cleaned. When the rear stopper contacts the front stopper, the rear stopper is provided with a proper gap from the front stopper so that the longest cleaning object among the different kinds of conveyed objects can be locked from the rear portion. And a rotation unit including The original position detecting device for detecting the original position, A positioning device that positions the rotary unit to the original position in response to an original position signal from the original position detection device, and rotates so as to be engageable with the front 




	George Elanuvik, CN 105683562 B, 27-Mar-2018, F03D 3/02 describes a kind of vertical axis wind turbine system with vertical mast, one or more turbine units are supported with the vertical mast.The turbine unit has modular, for being assembled around the bottom of the mast；The turbine unit can capstan system effect under, along the mast high perpendicular move；And the turbine unit optionally interlocks with the mast, the turbine unit is fixed on stand.The turbine system and each turbine unit include the network being made up of entrance and 

	TAJIMA, JP 3174033 B2, 11-Jun-2001, B65G 47/14 describes a rotating ball having an article transfer flange projecting outward from the opening; a rotating disk disposed in the rotating ball in an inclined posture; and a rotating ball support mechanism for rotatably supporting the rotating ball. A rotating ball driving mechanism for rotating the rotating ball, a rotating disk driving mechanism for rotating the rotating disk, and a transfer guide arranged along an upper opening of the rotating ball, In a rotating disk-type article supply device that transfers articles from the plate to the transfer flange and supplies the articles to an inspection device or the like, an end of the upper surface of the transfer flange on the rotation center side is such that the article is removed from the rotating disk. It is exposed from the transfer guide so that the width dimension gradually increases in the direction of rotation of the rotating ball from the position where the article is transferred to the article transfer flange, and the exposed portion is in the middle. , Standing becomes the width dimension capable article ride 

	Lee (US 5947607 A) describes a pair of sleeves mounted into a first side of a pair of bearing brackets; a rotary shaft having two ends inserted into through holes of said pair of respective sleeves, having a second kinetic pressure generating groove on an external side of said rotary shaft which faces an internal side of the respective through holes of said pair of sleeves, wherein said rotary shaft rotates with respect to said sleeves mounted into said pair of bearing brackets so as to prevent movement and oscillation of said rotary shaft caused by a load of said rotary shaft during rotation; a pair of thrust bearings including an upper and lower thrust bearing, mounted into a second side of said pair of bearing brackets, respectively, so that a thrust bearing is mounted at each of the two ends of said rotary shaft wherein clearances respectively exist between said rotary shaft and said lower thrust bearing and between said rotary shaft and said upper thrust bearing during rotation so that said rotary shaft avoids contact with said thrust bearings; and a first kinetic pressure generating groove formed between any one of said pair of thrust bearings and a face of one of the two ends of said rotary shaft.

	HAYASHI, JP 2003-190895 A, 08-Jul-2003, B08B 5/02 describes a support portion is formed at an end portion of a rotary wave nozzle, and a first air flow path that can communicate with an air supply source is formed in the support .
	Drawings 
2.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	a bearing that supports the rotary disk such that the rotary disk is freely rotatable (claim 1).
b.	a bearing that supports the rotary disk such that the rotary disk is freely rotatable (claim 7).  

	Note: the applicant describes stator 21 (bearing member or bearing), but the stator is the stationary part of a rotary system, found in electric generators, electric motors, sirens, mud motors or biological rotors it does not contains any bearing.

Allowable Subject Matter
3.	Claims 1-12 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a rotary table comprising: a plurality of air nozzles arranged on a top surface of the bearing in an annular configuration concentric with the rotation axis, and forming a static pressure air film between the top surface of the bearing and a bottom surface of the rotary disk; an aerostatic pocket positioned between the top surface of the rotary disk and a bottom surface of the slide disk; and a communication aperture formed in the rotary disk, the communication aperture configured to introduce 

Claims 2-6 are allowed due to their dependency on claim 1.

Regarding claim 7:
The primary reason for the allowance of claim 7 is the inclusion a roundness measuring apparatus comprising: a plurality of air nozzles arranged on a top surface of the bearing in an annular configuration concentric with the rotation axis, and forming a static pressure air film between the top surface of the bearing and a bottom surface of the rotary disk; an aerostatic pocket positioned between the top surface of the rotary disk and a bottom surface of the slide disk; and a communication aperture formed in the rotary disk, the communication aperture configured to introduce pressure of the static pressure air film into the aerostatic pocket. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 8-12 are allowed due to their dependency on claim 7.


Conclusion
5.	 As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments.

MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or 
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
September 1, 2021